                            IN THE UNITED STATES DISTRICT COURT FOR THE
                                   WESTERN DISTRICT OF MISSOURI
                                        SOUTHERN DIVISION


UNITED STATES OF AMERICA,                                   )
                                                             )
  Plaintiff                                                  )
  v.                                                         )   Case no. 19-03167-02-CR-S-RK
                                                             )
DAVID R. CRAIG,                                             )


                  MOTION TO REVOKE MAGISTRATE’S ORDER DETAINING DEFENDNANT
  COMES NOW Defendant, by and through undersigned counsel, pursuant to 18 U.S.C. Section 3145
(b), and hereby moves this District Court to conduct a de novo review of the facts in this case relating to
the Magistrate’s order of February 10, 2020, and May 8, 2020, and release him on bond during the
pendency of the above-referenced criminal case. In support of this motion, Defendant states as follows:
    1. Defendant is charged with conspiracy to distribute 500 grams or more of a mixture or substance
containing a detectable amount of methamphetamine and distribution of a controlled substance.
    2. That on February 10, 2020, the Magistrate Court held a hearing on the Government’s motion for
pretrial detention and after due consideration ordered the defendant to be detained on this matter
without bond.
    3. That on or about April 30, 2020, defendant requested the Magistrate Court reconsider its initial
order, citing concerns about the COVID-19 pandemic and that he was among the vulnerable population,
believing there had been a substantial change of circumstances that merited the Court review its
original order. On or about May 11, 2020, the Magistrate Court entered its order denying the relief
sought by defendant.
    4. Defendant is currently being housed in the Phelps County jail. He continues to maintain he is
among the vulnerable population in respect to the virus. Specifically, he is 64 years of age and has a
history of breathing difficulty and upper respiratory infections.
    5. If released, defendant would agree to be supervised by Pretrial Services and would comply with
any additional orders of the Court.
    6. If released defendant would reside at 4014 E. Kearney, Springfield, Missouri with his fiancée
Barbara Rohlman. Defendant wishes the Court to know Ms. Rohlman is blind and needs his assistance.




              Case 6:19-cr-03167-RK Document 45 Filed 09/08/20 Page 1 of 2
He further wishes the Court to know that in the past he has been employed as a substance abuse
counselor and would like to return to that line of work.
  WHEREFORE, Defendant respectfully requests this Court conduct a review of this matter and
consider defendant’s situation in light of the coronavirus pandemic and revoke the Magistrate’s
order and grant him release pending disposition of this matter.




                                                           /s/ Gary M. Wilson
                                                     Gary M. Wilson, Missouri Bar no. 33877
                                                     1736 E. Sunshine, Ste. 817, Springfield, Missouri
                                                     Attorney for Defendant David Craig




                                        CERTIFICATE OF SERVICE
  I hereby certify on this 8th day of September 2020, I electronically filed the foregoing document with
the Clerk of the Court using the CM/ECF system, which sent an email of such filing to all CM/ECF
participants in this case.


                                                    /s/ Gary M. Wilson
                                                 Gary M. Wilson




            Case 6:19-cr-03167-RK Document 45 Filed 09/08/20 Page 2 of 2
